Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 1 of 6 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LFORIDA
                                 TAMPA DIVISION


                                       CASE NO.:

  CHRIS CRISMAN PHOTOGRAPHY, LLC.,

                  Plaintiff,

  v.

  INTUITION SALON AND SPA, LLC.,

                  Defendant.



               COMPLAINT FOR COPYRIGHT INFRINGEMENT
         (INJUNCTIVE RELIEF SOUGHT AND DEMAND FOR JURY TRIAL)

        Plaintiff, Chris Crisman Photography, LLC. (“CCP” or Plaintiff) by and through

 undersigned counsel, brings this Complaint against Defendant, Intuition Salon and Spa,

 LLC. (“ISS” or Defendant) for damages and injunctive relief, and in support thereof

 states as follows:

                               NATURE OF THE ACTION

        1.      This is an action for copyright infringement under Section 501 of the

 Copyright Act. This action arises out of Defendant’s unauthorized reproduction and

 public display of a copyrighted photograph owned and registered by CCP. Accordingly,

 CCP seeks monetary relief under the Copyright Act of the United States, as amended, 17

 U.S.C. § 101 et seq.
Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 2 of 6 PageID 2




         2.       CCP brings this action for violations of exclusive rights under the

 Copyright Act, 17 U.S.C. § 106, to copy and distribute CCP's original copyrighted works

 of authorship.

                                           PARTIES

         3.       Plaintiff, CCP, is a professional photography company residing at 652

 Broad Acres Road, Penn Valley, PA 19072. CCP is in the business of licensing

 reproduction rights in photographs for a fee.

         4.       Defendant, ISS, is a Florida corporation with its principal place of

 business at 16 N Fort Harrison Ave, Clearwater, FL 33755, and can be served by serving

 its Registered Agent, Dawn Doerges, at 16 N Fort Harrison Ave, Clearwater, FL 33755.

                               JURISDICTION AND VENUE

         5.       This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         6.       This Court has subject matter jurisdiction over this action pursuant to 28

 U.S.C. §§ 1331, 1338(a).

         7.       Defendant is subject to personal jurisdiction in Florida.

         8.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), (c) and

 (d) and 1400(a) because the Defendant is a corporation subject to personal jurisdiction in

 this district , the events giving rise to the claims occurred in this district, Defendant

 engaged in infringement in this district, Defendant reside in this district, and the

 Defendants are all subject to personal jurisdiction in this district.
Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 3 of 6 PageID 3




                        THE COPYRIGHTED WORK AT ISSUE

         9.      CCP created a photograph entitled “cc2011014”, which is shown below

 and referred to herein as the “Work”.




         10.     CCP registered the Work with the Register of Copyrights on 4/4/2011 and

 was assigned the registration number VAu 1-069-257. The Certificate of Registration is

 attached hereto as Exhibit 1.

         11.     At all relevant times CCP has been the owner of the copyrighted Work.

         12.     CCP’s Work is protected by copyright but is not otherwise confidential,

 proprietary, or trade secrets.

                           INFRINGEMENT BY DEFENDANT

         13.     ISS has never been licensed to use the Work at issue in this action for any

 purpose.

         14.     On a date after the Work at issue in this action was created, but prior to the

 filing of this action, ISS copied the Work without CCP’s permission.
Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 4 of 6 PageID 4




         15.     After ISS copied the Work, it made further copies and distributed the

 Work on the internet.

         16.     ISS copied and distributed CCP’s copyrighted Work for purposes of

 advertising and promoting ISS’s business.

         17.     ISS committed copyright infringement of the Work as evidenced by the

 documents attached hereto as Exhibit 2.

         18.     CCP never gave ISS permission or authority to copy, distribute or display

 the Work.

         19.     CCP notified ISS of the allegations set forth herein on September 24, 2018

 and November 07, 2018. To date, ISS has failed to respond to Plaintiff’s Notices.

 Copies of the notices to ISS are attached hereto as Exhibit 3.

                                    COUNT I
                             COPYRIGHT INFRINGEMENT

         20.     Plaintiff incorporates the allegations above of this Complaint as if fully set

 forth herein.

         21.     CCP owns a valid copyright in the Work at issue in this case.

         22.     CCP registered the Work at issue in this case with the Register of

 Copyrights pursuant to 17 U.S.C. § 411(a).

         23.     ISS copied, displayed, and distributed the Work at issue in this case and

 made derivatives of the Work without CCP’s authorization in violation of 17 U.S.C. §§

 106 and 501.

         24.     ISS performed the acts alleged in the course and scope of its business

 activities.
Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 5 of 6 PageID 5




        25.      ISS acts were willful.

        26.      CCP has been damaged.

        27.      The harm caused to CCP has been irreparable.

                                  PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays for judgement against Defendant Intuition

 Salon and Spa, LLC. that:

        a.       Defendant and its officers, agents, servants, employees, affiliated entities,

 and all of those in active concert with them, be preliminarily and permanently enjoined

 from committing the acts alleged herein in violation of 17 U.S.C. § 501;

        b.       Defendant be required to pay Plaintiff its actual damages and Defendant's

 profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as

 provided in 17 U.S.C. § 504;

        c.       Plaintiff be awarded its attorneys’ fees and costs of suit pursuant to 17

 U.S.C. § 505;

        d.       Plaintiff be awarded pre-judgement interest; and

        e.       Plaintiff be awarded such other and further relief as the Court deems just

 and proper.
Case 8:19-cv-02963-SCB-AAS Document 1 Filed 12/03/19 Page 6 of 6 PageID 6




                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.



 Dated: December 3, 2019                              Respectfully Submitted,

                                               /s/ Sergio Calderon Baron
                                               SERGIO CALDERON BARON
                                               Florida Bar No.: 1007687
                                               sergio@imagetheftlawfirm.com
                                               561.406.8256

                                               Image Theft Law Firm P.A.
                                               4800 N. Federal Hwy., Suite D106
                                               Boca Raton, FL 33431

                                               Attorney for Plaintiff Chris Crisman
                                               Photography, LLC.
